Citation Nr: 1548202	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to posttraumatic stress disorder (PTSD) and exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel





INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966, including service in the Republic of Vietnam.  

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Offices (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative contend that his COPD is either due to his exposure to herbicides in service, aggravated by his PTSD or due to his smoking, which is aggravated by his PTSD.

In October 2015 the Veteran's representative submitted medical articles indicating that stress can aggravate COPD symptoms.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509 (1998); see also 38 C.F.R. § 3.159(a)(1) (2015).  However, the medical literature submitted by the Veteran's representative is of a general nature and does not contain information or analysis specific to this case.  

To date, the Veteran has not been afforded a VA medical examination regarding the etiology of his COPD disability.  As the medical treatise evidence submitted by the Veteran's representative indicates that the Veteran's COPD may be aggravated by his PTSD the Board finds that it is necessary to afford the Veteran a VA medical examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Review of the claims file reveals that the Veteran receives treatment from VA.  Records regarding the Veteran's VA treatment dated through January 2011 have been associated with the claims file.  However, there is a VA note indicating that the Veteran was admitted in February 2011.  Thus, on remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for COPD since January 2011.  After securing the necessary release, take all appropriate action to obtain these records, as well as complete VA treatment records since January 2011.  

2.  Thereafter, the Veteran should be afforded the appropriate VA examination(s) to determine the etiology of the Veteran's COPD.  The claims file must be made available to the examiner(s) for review in conjunction with the examination(s).  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on examination and review of the record, the examiner should address the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's COPD was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that COPD was caused by or permanently aggravated by the Veteran's exposure to herbicides in service?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that COPD was caused by or permanently aggravated by the Veteran's PTSD disability?

(d) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's smoking was due to or aggravated by his PTSD?

The examiner should set forth a complete rationale for all findings and conclusions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




